Title: From Thomas Jefferson to Robley Dunglison, 26 November 1825
From: Jefferson, Thomas
To: Dunglison, Robley


                        Dear Doctor
                        
                            Monticello
                            Nov. 26. 25.
                    Your letter of the 18th places me under great embarrasment. the fragment of life remaining to me is likely to be past in sickness and suffering. the young physicians in our neighborhood will probably be good ones in time. but time & experience as well as science are necessary to make a skilful physician, and Nature is preferable to an unskilful one. I had therefore made up my mind to trust to her altogether, until your arrival gave me better prospects. but these again seem likely to be disappointed by a refusal on your part to recieve a just compensation for your services, without which it is impossible for me to consent to the trouble of your rendering them. I thought we had settled it otherwise; and I still hope you will relieve me by receding from this scruple and permitting me to avail myself of your skill and cares, on the footing of others; in which confidence, I inclose you an order on mr Raphael (who holds my little funds here) for a sum which I have been obliged to name by guess, being entirely ignorant of what it should be. I am sure it is not too much, and if too little say so with freedom and it shall be immediately corrected. grant me this favor, dear Doctor as an assurance that I may freely expect your aid on the only condition on which I can possibly reconcile to myself to ask it.ever and affectionately yours
                        Th: Jefferson